Citation Nr: 1139065	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  10-18 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for Supplemental Service Disabled Veterans' (SRH) Insurance under 38 U.S.C.A. § 1922A. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970, and from February 1985 to December 1986.  He died in February 2006.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 determination of the Regional Office (RO) and Insurance Center (IC) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania, which denied the appellant's claim for Supplemental Service Disabled Veterans' (SRH) Insurance pursuant to 38 U.S.C.A. § 1922A. 

In January 2011, the appellant was afforded a hearing before the undersigned
Veterans Law Judge rendering the determination in this claim and who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  During his lifetime the Veteran did not apply for RH or SRH insurance.

2.  On February [redacted], 2006, the appellant filed an application for Supplemental Service Disabled Veterans' (SRH) Insurance under 38 U.S.C.A. § 1922A.

3.  In June 2006, the RO granted Gratuitous Insurance under 38 U.S.C.A. § 1922(b).  


CONCLUSION OF LAW

The eligibility criteria for Supplemental Service Disabled Veterans' (SRH) Insurance under 38 U.S.C.A. § 1922A have not been met.  38 U.S.C.A. §§ 1912, 1922, 1922A (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that she is entitled to Supplemental Service Disabled Veterans' (SRH) Insurance.  A review of the transcript of her hearing, held in January 2011, shows that she argues that the Veteran was incompetent due to the severity of his service-connected disabilities such that he was not able to submit an application for RH insurance, and that he did not receive notification of the RO's February 2006 rating decision, which granted service connection for pancreatic cancer, evaluated as 100 percent disabling, prior to his death.  The appellant's representative essentially argues that eligibility for RH insurance has been established under 38 U.S.C.A. § 1922(a), and that VA should next determine whether a waiver of premiums is established under 38 U.S.C.A. § 1912.  See 38 U.S.C.A. § 1922A(a).    

A veteran may be entitled to Service Disabled Veterans' (RH) Insurance when it is determined that he has a compensable service-connected disability and he applies in writing for such insurance within two years of the date service connection was granted.  38 U.S.C.A. § 1922(a) (West 2002).  

Under 38 U.S.C.A. § 1922A, Veterans insured under 38 U.S.C.A. § 1922(a), who also qualify for a waiver of premiums paid on that policy, are also eligible for SRH insurance, in an amount up to $20,000.  Applications for SRH insurance must be filed by an eligible veteran within one year of the date on which he/she is granted a waiver of premiums paid for the underlying RH insurance policy, and prior to his/her 65th birthday.  38 U.S.C.A. § 1922A(b), (c) (West 2002).  

No waiver of premiums shall be made in the case of any person for supplemental insurance granted under 38 U.S.C.A. § 1922A.  38 U.S.C.A. § 1922A(d).  

Total disability waiver (a) Upon application by the insured and under such regulations as the Secretary may promulgate, payment of premiums on insurance may be waived during the continuous total disability of the insured, which continues or has continued for six or more consecutive months, if such disability began (1) after the date of the insured's application for insurance, (2) while the insurance was in force under premium-paying conditions, and (3) before the insured's sixty-fifth birthday.  Notwithstanding any other provision of this chapter, in any case in which the total disability of the insured commenced on or after the insured's sixtieth birthday but before the insured's sixty-fifth birthday, the Secretary shall not grant waiver of any premium becoming due prior to January 1, 1965.  38 U.S.C. § 1912 (West 2002).  

In February 10, 2006, the RO granted service connection for diabetes mellitus, type 2; the RO also granted nonservice-connected pension, and special monthly compensation based on the need for aid and attendance.  The Veteran was notified of this decision by way of a cover letter, dated February 13, 2006.  In a February 16, 2006 decision, the RO inter alia granted service connection for pancreatic cancer, with an evaluation of 100 percent.  The Veteran was notified of this decision by way of a cover letter, dated February 21, 2006.  

On February [redacted], 2006, the Veteran died.  The death certificate states that the immediate cause of death was pancreatic cancer.  

The claims file includes an "application for service-disabled veterans insurance" (S-DVI) (VA Form 29-0151), signed by the appellant on February [redacted], 2006, in which she requested $10,000 in S-DVI, as well as $20,000 in SRH insurance.  

In April 2006, the RO granted service connection for the cause of the Veteran's death.  

In June 2006, the RO granted Gratuitous Insurance under 38 U.S.C.A. § 1922(b), based on medical evidence to the effect that the Veteran was mentally incompetent at the time of his death because of the severity of his service-connected disability, i.e., due to high doses of medication.   

In September 2009, the RO sent the appellant a letter, essentially explaining that she was not eligible for SRH because the Veteran had never had a RH insurance policy, that her February [redacted], 2006 application for SRH was not signed by the Veteran, and that it was received after his death.  

In October 2009, the RO sent the appellant a letter that included a discussion of 38 U.S.C.A. §§ 1912 and 1922, and which notified her that she was not eligible for SRH because the Veteran never had a RH insurance policy.  
 
In the present case, the RO determined that eligibility for SRH insurance was not established because the Veteran never had a RH insurance policy in effect under 38 U.S.C.A. § 1922(a).  As is noted above, the Veteran must have had a RH insurance policy in effect under 38 U.S.C.A. § 1922(a) for an award of SRH insurance may be granted.  38 U.S.C.A. § 1922A(a).  The Board further points out that, as a RH insurance policy was not in effect at the time of the Veteran's death, the criteria for a waiver of premiums could not possibly have been met under 38 U.S.C.A. § 1912.  Id.  Accordingly, the Board finds the criteria for eligibility for SRH Insurance have not been met, and that the claim must be denied.  Id.

The Board has considered the appellant's contentions.  She appears to argue, in essence, that her claim should be granted because the Veteran was mentally incompetent at the time of his death due to his service-connected disabilities, because eligibility for RH insurance has been established, because he did not receive notice of the RO's grant of a total rating (in February 2006) prior to his death, and/or because he was not notified that he may be eligible for a waiver of RH premiums.  

Under 38 U.S.C.A. § 1922(b), a person otherwise qualified for RH insurance who did not apply for such insurance will be deemed to have applied for and been granted such insurance if he is shown by the evidence to have been mentally incompetent from a service-connected disability: (a) during any part of the two-year period from the date of service connection, (b) remained continuously so mentally incompetent until the date of death, and (c) died before appointment of a guardian or within two years after the appointment of a guardian.  (emphasis added).  

As previously stated, in June 2006, the RO granted Gratuitous Insurance under 38 U.S.C.A. § 1922(b), based on medical evidence to the effect that the Veteran was mentally incompetent at the time of his death because of the severity of his service-connected disability, i.e., due to high doses of medication.  See also 38 C.F.R. § 3.353(a) (2010).  As a result of this decision, in July 2006, a check was authorized for payment of $10,000 to the appellant.  

The grant of Gratuitous Insurance under 38 U.S.C.A. § 1922(b) does not satisfy the criteria at 38 U.S.C.A. § 1922A that RH insurance be in effect under 38 U.S.C.A. § 1922(a).  It may be that some of the confusion in this case is due to the use of the term "RH insurance," the RO's grant of Gratuitous Insurance under 38 U.S.C.A. § 1922(b), and certain language in 38 U.S.C.A. § 1922(b) ("a person otherwise qualified for RH insurance who did not apply for such insurance will be deemed to have applied for and been granted such insurance if...").  However, the appellant does not claim, and the record does not indicate, that the Veteran ever applied for RH insurance during his lifetime.  Thus, entitlement to RH insurance under 38 C.F.R. § 1922(a) is not established.  The provisions governing awards of SRH insurance are clear, and they specifically limit such awards to cases in which RH insurance was in effect under 38 U.S.C.A. § 1922(a).  38 U.S.C.A. § 1922A.  The RO's grant of Gratuitous Insurance under 38 U.S.C.A. § 1922(b) was clearly correct, as this statute specifically contemplates cases in which a Veteran did not file a claim for RH insurance prior to his or her death.  

As a final matter, to the extent that it is argued that the Veteran did not receive notice of the RO's grant of a total rating (in February 2006) prior to his death, and that he was not notified that he may be eligible for RH insurance, or a waiver of RH premiums, both of the RO's February 2006 cover letters show that the Veteran was notified that he may be eligible for government life insurance, and that he would be sent  "an S-DVI package" within two weeks.  While the Veteran may not have received either of the cover letters, or an S-DVI package, prior to his death that same month, there is nothing in the applicable law which provides for a grant of the claim on this basis.  Neither 38 U.S.C.A. § 1922(a) nor implementing regulations at 38 C.F.R. § 8.0, et seq., provide for tolling of the application deadline based on any failure of VA to notify a claimant of eligibility for RH insurance.  In addition, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  

In summary, the statutory provisions governing SRH insurance are clear, and the Board is bound by such provisions.  The language of 38 U.S.C.A. § 1922A does not afford VA the authority to waive the requirement that an RH insurance policy be in effect pursuant to 38 U.S.C.A. § 1922(a).  38 U.S.C.A. § 1922A(a).  Consequently, because the Veteran did not have a RH insurance policy in effect pursuant to 38 U.S.C.A. § 1922(a) at the time of his death, the appellant's application for SRH insurance must be denied.  Id.  Where, as here, the law is dispositive of the claim, the Board is bound by the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a), provides, among other things, for notice and assistance to claimants under certain circumstances.  Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  See Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a federal statute that prohibited payment of interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the law is dispositive in the instant claim, the VCAA is not applicable.  Furthermore, the appellant has not asserted that the filed a claim for RH insurance prior to his death (the basis for the denial), and she has not identified any pertinent existing evidence that has not been obtained.  Thus, any further development consistent with the dictates of VCAA would not result in a different outcome of the matter on appeal.  






ORDER

Eligibility for Supplemental Service Disabled Veterans' (SRH) Insurance under 38 U.S.C.A. § 1922A is not established.  The appeal is denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


